            Case 2:20-cr-00035-AB Document 1 Filed 01/21/20 Page 1 of 14



                       IN THE UNITED STATES DISTRICT COURT

                   FOR THE EASTERN DISTRICT OF PENNSYVLANIA

UNITED STATES OF AMERICA                              CRIMINAL NO.20-

               Y                                      DATE FILED:

DERRICK BULLOCK                                       VIOLATIONS:
JOSHUA BRAND                                          18 U.S.C. S 371 (conspiracy to commit
                                                      wire fraud and SNAP benefit fraud    -   1

                                                      count)
                                                      18 U.S.C. S 1343 (wire fraud - 5 counts)
                                                      7 U.S.C. $ 2024(b) (unlawful use, transfer,
                                                      acquisition and possession of SNAP
                                                      benefits - 4 counts)
                                                      18 U.S.C. $ 2 (aiding and abetting)
                                                      Notice of forfeiture

                                      INDICTMENT
                                           COUNT ONE

                (Conspiracy to Commit Wire Fraud and SNAP Benefit Fraud)

THE GRAND JURY CHARGES THAT:

               At all times relevant to this indictment:

       1.      Defendant DERRICK BULLOCK was the owner of Ryan Meat Market

("RMM"),    a combination grocery store   locatedat4668 Frankford Avenue, Philadelphia,

Pennsylvania 19124. RMM participated in the Supplemental Nutrition Assistance Program

("SNAP"), formerly known     as the Food Stamp   Program. Defendant BULLOCK controlled the

bank account used by the business, withdrew money from the account to use at the store, and

worked the cash register at RMM.




                                                  1
              Case 2:20-cr-00035-AB Document 1 Filed 01/21/20 Page 2 of 14



         2.      Defendant JOSHUA BRAND was the manager           of RMM,    hired by Defendant

DERzuCK BULLOCK in or about Apr112017. Defendant Brand worked the cash register at

RMM.

         3.      SNAP was a federally-funded assistance program established and funded by the

United States government to alleviate hunger and malnutrition among low- and middle- income

families by increasing their food-purchasing power and ability.

         4.      The United States Department of Agriculture   ("USDA") was an agency of the

United States government's Executive Branch. USDA administered SNAP through the Food

and   Nutrition Service ("FNS"), an office within USDA.

         5.      FNS administered the authorization and revocation procedures for the retail food

establishments participating in the redemption of SNAP benefits.

         6.      Regulations promulgated by the Secretary of Agriculture mandated that retail

business participants in SNAP were prohibited from accepting SNAP benefits for the purchase       of

ineligible food items. Such prohibited items included alcoholic beverages, tobacco products, pet

food, household supplies, prepared foods and hot foods.

         7.      Regulations promulgated by the Secretary mandated further that SNAP benefits

could not, under any circumstances, be purchased or sold in exchange for cash.

         8.      The Pennsylvania Department of Public Welfare administered SNAP in the

Commonwealth of Pennsylvania.

         9.      The Commonwealth of Pennsylvania distributed SNAP benefits to individual

beneficiaries through electronic benefits transfer ("EBT") cards, or "Access Cards," which

functioned like debit cards. The amount of SNAP benefits to which a beneficiary was entitled

was electronically posted to the beneficiary's account on a monthly basis.



                                                 2
             Case 2:20-cr-00035-AB Document 1 Filed 01/21/20 Page 3 of 14



        10.      Each SNAP EBT card had a magnetic strip on the back encoded with information

identifuing the SNAP beneficiary and the beneficiary's account. After calculating the SNAP

subtotal of the total price of the items purchased, the participating store's cashier or the

beneficiary would swipe the EBT card through a card reader or point-of-sale terminal to begin

the transaction. The beneficiary would then enter his or her secret personal identification

number ("PfN") into a keypad and the sale was authorized      if sufficient funds were available. If

the transaction was authorized, the amount of the purchase was then deducted electronically from

the SNAP benefits reserved for the SNAP beneficiary, and the amount was credited to the

retailer's designated bank account. When using the EBT card method in a lawful manner, each

transaction was for the exact dollar amount of the SNAP-eligible items     - the participating   store

gave no change back to the SNAP beneficiary.

        1   1.   With regard to redemption, Xerox Corporation ("Xerox"), a company whose

principal corporate office was located in Austin, Texas, functioned on behalf of USDA and the

Commonwealth of Pennsylvania as the clearinghouse for the processing, approval and

redemption of SNAP benefits. Xerox established separate accounts for each SNAP beneficiary

which were funded by USDA as appropriate.

       12.       In or about January 2017, Conduent, Inc. ("Conduent"), a company whose

principal corporate office was located in Austin, Texas, became the clearinghouse for the

processing, approval and redemption of SNAP benefits in place of Xerox.

       13.       Transfers of funds from a SNAP beneficiary's account to the bank account of a

participating grocery store were by electronic transmission performed by Xerox, and later, by

Conduent.




                                                  3
          Case 2:20-cr-00035-AB Document 1 Filed 01/21/20 Page 4 of 14



       14.     RMM maintained     a business account at Citizens   Bank ("the Citizens account"),

which account was designated to receive SNAP redemptions from USDA, through Xerox, and

later, by Conduent.

                                         THE CONSPIRACY

       15.     From in or about July 2016, to in or about November 2017, at Philadelphia, in the

Eastern District of Pennsylvania and elsewhere, defendants

                                  DERRICK BULLOCK and
                                     JOSHUA BRAND

conspired, combined, and agreed with each other, and with others known and unknown to the

grand jury, to commit offenses against the United States, that is, (a) to knowingly use, acquire,

possess, and aid and abet the use, acquisition and possession   of SNAP Access devices, that is PA

Access Cards, in a manner contrary to the federal statutes and regulations governing the SNAP

program in violation of Title 7, United States Code, Section 2024(b), and (b) for the purpose   of

executing a scheme to defraud, to knowingly transmit and cause to be transmitted in interstate

commerce, by means of wire communications, certain writings, signs and signals, that is,

electronic claims for redemption of SNAP benefits, which claims were from RMM in

Philadelphia PA, to Conduent, the financial intermediary for SNAP, located in a state other than

Pennsylvania in violation of Title 18, United States Code, Section 1343.

                                    MANNER AND MEANS

       It was part of the scheme that:

       16.     Defendants DERRICK BULLOCK and JOSHUA BRAND and others knowingly

used, transferred, acquired and possessed SNAP benefits in a manner contrary to law and

applicable regulations by unlawfully purchasing SNAP benefits from individual SNAP

beneficiaries who were customers at RMM in exchange for cash, and for which RMM


                                                 4
            Case 2:20-cr-00035-AB Document 1 Filed 01/21/20 Page 5 of 14



fraudulently charged the SNAP program a substantial amount larger than the amount of cash

unlaufully paid to the SNAP beneficiaries.

       17.     Defendant DERzuCK BULLOCK withdrew cash from the bank account of RMM

on a regular basis, so that RMM would have plenty of cash available in the cash register to make

unlawful purchases of SNAP benefits from individual SNAP beneficiaries who were customers

at RMM.

       18.     Defendants DERRICK BULLOCK and JOSHUA BRAND and others presented

and caused to be presented, and submitted and caused to be submitted, unlawful and fraudulently

inflated SNAP transactions for redemption to USDA, through its clearinghouse, Xerox, and later,

through Conduent, by way of interstate wire transmissions.

       19.     Through false and fraudulent representations, defendants DERRICK BULLOCK

and JOSHUA BRAND and others induced USDA to fund the redemption of SNAP benefits

presented and submitted, and to transfer those funds to   RMM's Citizens Bank account.

       20.     From in or about   J:uJy   2016 through in or about November 2017, defendants

DERRICK BULLOCK and JOSHUA BRAND and others caused RMM to seek and receive

from USDA the redemption of a total of over $600,000 in SNAP benefits.

                                             OVERT ACTS

       In furtherance of the conspiracy, defendants DERRICK BULLOCK and JOSHUA

BRAND and others known and unknown to the grand jury committed the following overt acts in

the Eastern District of Pennsylvania and elsewhere:

       1.      On or about May 22,2015, defendant DERRICK BULLOCK, applied for a

combination grocery store, RMM, to become a participating SNAP merchant, by completing an

FNS Form, FNS-252.



                                                    5
            Case 2:20-cr-00035-AB Document 1 Filed 01/21/20 Page 6 of 14



       2.      In or about July 2016, defendant DERzuCK BULLOCK opened a new bank

account at Citizens Bank (account xxxxxx-6101) and designated that account at Citizens Bank as

the bank account into which the SNAP deposits for RMM were to be deposited.

       3.      On or about February |J,2017, defendant DERRICK BULLOCK caused RMM

to electronically transmit, through interstate wires, a SNAP redemption request for

approximately $96.43 which was deducted from a USDA-controlled PA Access EBT card.

From this amount, an individual clerk unknown to the grand jury, gave a cooperating

government witness approximately $50 in cash in exchange for the SNAP benefits. Through

interstate wire transmission, approximately $96.43 in SNAP proceeds were deposited into the

business bank account of RMM, controlled by defendant BULLOCK.

       4.      On or about May 11,2017, defendant DERRICK BULLOCK caused RMM to

electronically transmit, through interstate wires, a SNAP redemption request for approximately

512999 which was deducted from a USDA-controlled PA Access EBT card. From this amount,

defendant BULLOCK gave a cooperating govemment witness approximately $70 in cash in

exchange for the SNAP benefits. Through interstate wire transmission, approximately $129.99

in SNAP proceeds were deposited into the business bank account of RMM, controlled by

defendant BULLOCK.

       5.      On or about June 14, 2017, defendant DERRICK BULLOCK caused RMM to

electronically transmit, through interstate wires, a SNAP redemption request for approximately

$144.99 which was deducted from a USDA-controlled PA Access EBT card. From this amount,

defendant BULLOCK gave a cooperating government witness approximately $84 in cash in

exchange for the SNAP benefits. Through interstate wire transmission, approximately $144.99




                                                6
            Case 2:20-cr-00035-AB Document 1 Filed 01/21/20 Page 7 of 14



in SNAP proceeds were deposited into the business bank account of RMM, controlled by

defendant BULLOCK.

       6.      On or about September 12,2017, defendant DERRICK BULLOCK caused RMM

to electronically transmit, through interstate wires, a SNAP redemption request for

approximately $149.99 which was deducted from a USDA-controlled PA Access EBT card.

From this amount, defendant BULLOCK gave a cooperating government witness approximately

$84 in cash in exchange for the SNAP benefits. Through interstate wire transmission,

approximately $149.99 in SNAP proceeds were deposited into the business bank account   of

RMM, controlled by defendant BULLOCK.

       7.      On or about November 20,2017, defendant JOSHUA BRAND told a cooperating

government witness who asked defendant BRAND to conduct a SNAP fraud sale of SNAP

benefits in exchange for cash to come back the next day to do the transaction.

       8.      On or aboutNovember 29,2017, defendants DERRICK BULLOCK and

JOSHUA BRAND caused RMM to electronically transmit, through interstate wires, a SNAP

redemption request for approximately $101.99 which was deducted from a USDA-controlled PA

Access EBT card. From this amount, defendant BRAND gave a cooperating government

witness approximately $60 in cash in exchange for the SNAP benefits. Through interstate wire

transmission, approximately $101.99 in SNAP proceeds were deposited into the business bank

account of RMM, controlled by defendant BULLOCK.

              All in violation of Title   18, United States Code, Section 371.




                                                   7
            Case 2:20-cr-00035-AB Document 1 Filed 01/21/20 Page 8 of 14



                                COUNTS TWO THROUGH SIX

                                           (Wire Fraud)

THE GRAND JURY FURTHER CHARGES THAT:

       1.       Paragraphs 1 through 14 of Count One are incorporated here.

                                          THE SCHEME

       2.       From in or about July 2016, to in or about November 2017, in the Eastern District

of Pennsylvania and elsewhere, defendants

                                       DERRICK BULLOCK and
                                          JOSHUA BRAND

devised and intended to devise a scheme to defraud the United States Department of Agriculture

and to obtain money and property by means of false and fraudulent pretenses, representations

and promises.

                                     MANNER AND MEANS

                It was part of the scheme that:

       3.       Defendants DERRICK BULLOCK and JOSHUA BRAND and others engaged in

the marurer and means alleged in paragraphs 16 through20 of Count One, which are

incorporated here.

       4.       On or about the dates set forth in each of the counts below, in the Eastern District

of Perursylvania and elsewhere, defendants

                                   DERRICK BULLOCK and
                                      JOSHUA BRAND

for the purpose of executing the scheme and artifice to defraud, knowingly transmitted and

caused to be transmiued in interstate commerce, by means of wire communications, certain

writings, signs and signals, that is, electronic claims for redemption of SNAP benefits, which



                                                  8
          Case 2:20-cr-00035-AB Document 1 Filed 01/21/20 Page 9 of 14



claims were from RMM in Philadelphia PA, to Conduent, the financial intermediary for SNAP,

located in a state other than the Commonwealth of Pennsylvania:

 COUNT    DATE OF WIRE        DEFENDANT(S)               INTERSTATE WIRE TRANSMISSION
          TRANSMISSION                                   ORIGINATING IN THE EASTERN
          (oN oR ABOUT)                                  DISTRICT OF PENNSYLVANIA
 2        February 17,2017    DERRICKBULLOCK             PA Access Card interstate wire transaction
                                                         (SNAP) in the amount of $96.43
 J        May 11,2017         DERRICK BULLOCK            PA Access Card interstate wire transaction
                                                         (SNAP) in the amount of $129.99
 4        June 14,2017        DERRICK BULLOCK            PA Access Card interstate wire transaction
                                                         (SNAP) in the amount of $144.99
 5        September 12,2011   DERzuCK BULLOCK            PA Accdss Card interstate wire transaction
                                                         (SNAP) in the amount of $149.99
 6        November 29,2017    DERzuCKBULLOCK             PA Access Card interstate wire transaction
                              JOSHUA BRAND               (SNAP) in the amount of $ I 0 I .99


             In violation of Title 1 8, United States Code, Section 1343




                                                9
             Case 2:20-cr-00035-AB Document 1 Filed 01/21/20 Page 10 of 14



                                 COUNTS SEVEN THROUGH TEN

                                        (SNAP Benefit Fraud)

THE GRAND JURY FURTHER CHARGES THAT:

        1.        Paragraphs 1 through 14 and 16 through 20 ofCount One are incorporated here.

        2.        On or about the dates set forth in each of the counts below, in the Eastern District

of Pennsylvania and elsewhere, defendants

                                     DERRICK BULLOCK and
                                        JOSHUA BRAND

knowingly used, transferred, acquired and possessed, and aided and abetted the use, transfer,

acquisition and possession, of SNAP benefits having a value greater than $ 100 in a manner

contrary to the provisions of Chapter    5   1   , of   Title 7, United States Code, and Chapter II, part     27   |

et seq. of   Title 7, Code of Federal Regulations, that is, the defendants knowingly and unlawfully

exchanged SNAP benefits for cash by processing a SNAP transaction with a PA Access Card in

the amounts listed below:




 COUNT               ON OR ABOUT       DEFENDANT(S)                   UNLAWFUL USE, TRANSFER,
                     DATE                                             ACQUISITION AND POSSESSION OF
                                                                      SNAP BENEFITS
 7                   May 11,2017       DERRICK BULLOCK                Using the EBT system to transfer, acquire and
                                                                      possess $129.99 from a PA Access Card. The
                                                                      card holder was given $70 in cash.
 8                   June 14,2011      DERRICK BULLOCK                Using the EBT system to transfer, acquire and
                                                                      possess $144.99 from a PA Access Card. The
                                                                      card holder was given $84 in cash.
 9                   September 12,     DERRICK BULLOCK                Using the EBT system to transfer, acquire and
                     2017                                             possess $149.99 from a PA Access Card. The
                                                                      cardholder was given $84 in cash.
 10                  November 29,      DERRICK BULLOCK                Using the EBT system to transfer, acquire and
                     2017              JOSHUA BRAND                   possess $ 101 .99 from a PA Access Card. The
                                                                      cardholder was given $60 in cash.



                  In violation of Title 7, United States Code, Section 2024(b) and Title 18, United

States Code, Section 2.


                                                           10
          Case 2:20-cr-00035-AB Document 1 Filed 01/21/20 Page 11 of 14



                                    NOTICE OF FORFEITURE                 #1

THE GRAND JURY FURTHER CHARGES THAT:

        1.         As a result of the violations of Title 18, United States Code, Section 1343, as set

forth in Counts Two through Six of this indictment, defendants

                                       DERRICK BULLOCK and
                                          JOSHUA BRAND

shall forfeit to the United States all property, real or personal, which constitutes or is derived

from proceeds traceable to such violations.

        2.         The property to be forfeited includes, but is not limited to, a forfeiture money

judgment in the amount of the proceeds of the violations alleged in Counts Two through Six of

this indictment.

        3.         If any of the property subject to forfeiture,   as a result   of any act or omission of the

defendants:

                           a.      cannot be located upon the exercise of the due diligence;

                          b.       has been transferred to or sold to, or deposited      with,   a   third party;

                           c.     has been placed beyond the jurisdiction of the Court;

                          d.      has been substantially diminished in valued; or

                          e.      has been commingled with other property which cannot be

                                   subdivided without diffi culty,




                                                     l1
          Case 2:20-cr-00035-AB Document 1 Filed 01/21/20 Page 12 of 14



it is the intent of the United   States, pursuant to   Title 21, United States Code, Section 853(p),    as


incorporated by Title 28, United States Code, 2461(c), to seek forfeiture of any other property          of

the defendant up to the value of the property subject to forfeiture.

                All pursuant to Title 28, United       States Code, Section 2461(c) and   Title   18, United

States Code, Section 98 1 (a)(1)(C).




                                                       t2
          Case 2:20-cr-00035-AB Document 1 Filed 01/21/20 Page 13 of 14



                                    NOTICE OF FORFEITURE #2

THE GRAND JURY FURTHER CHARGES THAT:

        1.      As a result of the violations of Title 7, United States Code, Section 2024(b) set

forth in Counts Seven through Ten of this indictment, defendants

                                      DERRICK BULLOCK AND
                                         JOSHUA BRAND

shall forfeit to the United States all property, real or personal, used in a transaction to commit or

facilitate the commission of the offenses and all property which constitutes or is derived from

proceeds traceable to such offenses.

        2.      The property to be forfeited includes, but is not limited to, a forfeiture money

judgment in the amount of the proceeds of the violations charged in Counts Seven through Ten

of this indictment.

        3.      If any of the property subject to the forfeiture,    as a result of any act or

omission by the defendant:

                        a.   cannot be located upon the exercise of due diligence;

                        b.   has been transferred to or sold to, or deposited    with   a   third party;

                        c. has been placed beyond the jurisdiction of the court;
                        d.   has been substantially diminished in value; or

                        e.   has been commingled        with other property which cannot be subdivided

                             without difficulty,

it is the intent of the United   States, pursuant to   Title 28, United States Code, Section 2461(c),

incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any other

property of the defendant up to the value of property subject to forfeiture.




                                                       13
            Case 2:20-cr-00035-AB Document 1 Filed 01/21/20 Page 14 of 14




                 Pursuant to Title 7, United States Code, Section 2024(f),   Title   18, United States

   Code, Section 981(a)(1)(C), and Title 28, United States Code, Section 2461(c).




                                                       A TRUE BILL:




                                                      GRAND JURY FORE,PERSON




-F" WILLIAMM. MCSWAIN
   UNITED STATES ATTORNEY




                                                 14
